     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAWUD DAVIS,                            :
                    Petitioner,         :        1:20-cv-0104
                                        :
      v.                                :        Hon. John E. Jones III
                                        :
SUPERINTENDENT SCI OF SCI               :
RETREAT, PENNSYLVANIA                   :
ATTORNEY GENERAL OFFICE,                :
             Respondents.               :

                              MEMORANDUM

                                  June 2, 2020

      On January 22, 2020, Petitioner Sawud Davis (“Davis”), filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging a

guilty plea and judgment of sentence entered in the Court of Common Pleas of

Luzerne County, Pennsylvania in 2013. (Doc. 1). Because it appeared that the

petition may be barred by the statute of limitations, in accordance with United

States v. Bendolph, 409 F.3d 155, 169 (3d Cir. 2005) (en banc), on February 18,

2020, the Court directed the parties to address the timeliness of the petition and any

applicable statutory and/or equitable tolling of the statute of limitations. (Doc. 5).

Respondents filed a response on March 9, 2020. (Doc. 7). Davis filed a traverse

on May 13, 2020. (Doc. 20). The petition is ripe for disposition and, for the

reasons set forth below, will be dismissed as untimely.
                                            1
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 2 of 13




I.    BACKGROUND

      The following state court procedural and factual background is extracted

from the November 8, 2019 decision of the Superior Court of Pennsylvania

affirming the dismissal of Davis’ Post Conviction Relief Act (“PCRA”) petition

pursuant to 42 PA. CONS. STAT. §§ 9541-46, petition as untimely:

            On October 24, 2012, Davis was charged, as a principal or an
      accomplice, with three counts of criminal homicide, one count of
      criminal attempt to commit criminal homicide and four counts of
      robbery for his participation in a deadly shooting, which occurred on
      July 7, 2012. Davis was sixteen at the time of the crimes, but was
      charged as an adult.

             On December 20, 2013, the parties appeared for a status
      conference regarding a petition to decertify the case. At the hearing, the
      parties advised the court that a plea agreement had been reached in
      which Davis agreed to withdraw his petition for decertification and
      instead would plead guilty to three counts of third-degree murder and
      one count of robbery. The Commonwealth agreed to withdraw the
      remaining charges. The parties further agreed to a sentence of twenty
      to forty years’ incarceration on the murder charges and five to ten years’
      incarceration for robbery, all of which to run concurrently. As part of
      the plea, Davis admitted to the factual basis put forth by the
      Commonwealth. After conducting a colloquy, the court imposed the
      agreed upon sentence. No post sentence motions or direct appeal was
      filed.

            On June 6, 2014, Davis filed his first PCRA petition, which he
      subsequently withdrew. On September 19, 2018, Davis filed another
      PCRA petition, alleging he discovered exculpatory evidence that was
      not available to him at the time of his guilty plea. Counsel was
      appointed, who filed a supplemental PCRA petition on January 17,
      2019.

                                          2
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 3 of 13




             Through his filing, Davis specifically recognized that the petition
      was facially untimely, but asserted his claim met the newly discovered
      fact exception, 42 Pa.CS.A. § 9545(b)(l)(ii), to the PCRA’s time-bar.

             On February 25, 2019, a PCRA hearing was held.

                                     ***
          Ultimately, the court determined Davis failed to overcome the
      PCRA’s time-bar.

                                      ***
            As the PCRA court properly concluded Davis’s PCRA petition
      was untimely and does not fall under an exception to the PCRA time
      bar, we affirm the PCRA court’s order dismissing the petition.

(Doc. 7-2, pp. 90-100).

      On July 3, 2019, while awaiting disposition of his appeal to the Superior

Court, Davis filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254

in this Court, with the heading “Protective.” Davis v. Supt. SCI-Retreat, et al.,

1:19-cv-1158, Doc. 1 p. 1. He indicated that the “petition [was] being filed out of

caution due to the PCRA Court denied PCRA petition as untimely…. Petitioner

appealed to the Superior Court of PA and the appeal is still pending.” 1:19-cv-1158

(Id. at Doc. 1, p. 13). He sought to stay the matter pending a decision from the

Superior Court. (Id.). On preliminary review, we determined “[i]t is clear from the

face of the petition, and confirmed by information contained in the Superior Court

electronic docket sheet, that Davis has not yet exhausted his state remedies.

Consequently, the petition will be dismissed. The dismissal is without prejudice to
                                          3
      Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 4 of 13




his right to pursue federal habeas relief upon complete exhaustion of available state

court remedies.” Id. at Doc. 4, p. 6. Further, we declined to issue a stay in

accordance with the stay and abeyance rule announced in Crews v. Horn, 360 F.3d

146, 151 (3d Cir. 2004), noting that the remedy is to avoid barring from federal

court a petitioner who timely files a mixed petition and concluding that “[w]e are

not presented with a mixed petition. There are only two claims raised in the

petition and neither is exhausted.” Id. at Doc. 4, p. 6, n. 1.

      As noted supra, on November 18, 2019, the Superior Court affirmed the

dismissal of his PCRA petition as untimely.

      Davis filed the instant petition on January 21, 2020. (Doc. 1).

II.   DISCUSSION

      The court shall “entertain an application for a writ of habeas corpus in behalf

of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C. § 2254(a). A petition filed under § 2254 must be timely

filed under the stringent standards set forth in the Anti-Terrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub.L. No. 104-132, 110 Stat. 1214 (Apr.

24, 1996). See 28 U.S.C. § 2244(d) (1). Specifically, a state prisoner requesting




                                           4
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 5 of 13




habeas corpus relief pursuant to § 2254 must adhere to a statute of limitations that

provides, in relevant part, as follows:

      (1) A 1-year period of limitation shall apply to an application for a writ
      of habeas corpus by a person in custody pursuant to the judgment of a
      State court. The limitation period shall run from the latest of–

         (A) the date on which the judgment became final by the conclusion
         of direct review or the expiration of the time for seeking such
         review;
                                    ...

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

28 U.S.C. § 2244(d)(1)-(2); see Jones v. Morton, 195 F.3d 153, 157 (3d Cir. 1999).

Thus, under the plain terms of § 2244(d)(1)(A), a state court criminal judgment

does not become final until appeals have been exhausted or the time for appeal has

expired. See Nara v. Frank, 264 F.3d 310, 314 (3d Cir. 2001).

      The state court sentenced Davis on December 20, 2013. He failed to pursue

a direct appeal. Hence, on January 19, 2014, after the expiration of the thirty days

allotted to pursue a direct appeal, in accordance with 28 U.S.C. § 2244(d)(1)(A),

his judgment of sentence became final. The one-year AEDPA statute of

limitations period commenced running as of that date and expired one year later,

on January 19, 2015. Therefore, the present petition, filed on January 22, 2020, is

                                          5
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 6 of 13




patently untimely.

      However, the limitation period is not “an inflexible rule requiring dismissal

whenever AEDPA’s one-year clock has run.” Day v. McDonough, 547 U.S. 198,

208 (2006). “Instead, the limitation period is subject to both statutory and

equitable tolling.” Jenkins v. Superintendent of Laurel Highlands, 705 F.3d 80, 85

(3d Cir. 2013).

      A.     Statutory Tolling

      Section 2244(d)(2) tolls the one-year statute of limitations with respect to the

“time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending.” 28

U.S.C. § 2244(d)(2). The Third Circuit Court of Appeals has defined “pending” as

the time during which a petitioner may seek discretionary state court review,

whether or not such review is sought. Swartz v. Meyers, 204 F.3d 417 (3d Cir.

2000).

      Davis believes his petition to be timely filed because it “was filed within

one-year of the November 18, 2019, State Superior Court denial of Appeal.” (Doc.

12, pp. 2, 3). He is mistaken. He successfully tolled the statute on June 6, 2014,

after the passage of approximately 138 days, when he filed his first PCRA. When

he withdrew the petition fifty-three days later, on July 28, 2014, the clock began

                                          6
      Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 7 of 13




running again and expired 227 days later, or on March 12, 2015. Davis failed to

toll the statute in any manner between July 28, 2014 and March 12, 2015.

       Although he filed a second PCRA on September 19, 2018, it cannot operate

to toll an already expired statute of limitations. See Long v. Wilson, 393 F.3d 390,

395 (3d Cir. 2004) (finding that petitioner’s untimely PCRA petition did not

statutorily toll the statute of limitations because, inter alia, “the limitations period

had already run when it was filed”). Further, the state court deemed the second

PCRA petition untimely.1 It is well-settled that an untimely petition is not

“properly filed” and, therefore, does not toll the statute of limitations. See Pace v.

Diguglielmo, 544 U.S. 408, 417 (2005) (“Because the state court rejected

petitioner’s PCRA petition as untimely, it was not ‘properly filed,’ and he is not

entitled to statutory tolling under § 2254(d)(2).”). See also Merritt v. Blaine, 326

F.3d at 167-68.

       Lastly, Davis urges the Court to consider the present petition filed as of July

3, 2019, the date of his prior “protective” petition. (Doc. 12, p. 3). Unfortunately,

considering the petition filed as of July 3, 2019, provides no remedy. The petition

filed on that date was also untimely as the statute had expired years earlier.



1
  As is evident from the recitation of the state court background in Section I, the state court
rejected Davis’ argument that his petition met the newly discovered fact exception to the
PCRA’s time bar. (Doc. 7-2, pp. 90-100).
                                                  7
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 8 of 13




      B.     Equitable Tolling

      Equitable tolling stops the clock when extraordinary circumstances prevent a

petitioner from timely filing, thereby rendering strict enforcement of the one-year

limitations period unfair. Wood v. Milyard, 566 U.S. 463, 469 n.3 (2012); see also

Holland v. Florida, 560 U.S. 631 (2010). “Equitable tolling of the limitations

period is to be used sparingly and only in “extraordinary” and “rare”

circumstances. See Satterfield v. Johnson, 434 F.3d 185, 195 (3d Cir. 2006);

LaCava v. Kyler, 398 F.3d 271, 274-75 (3d Cir. 2005). Generally, a litigant

seeking equitable tolling must establish two elements: (1) that he has been

pursuing his rights diligently; and (2) that some extraordinary circumstance stood

in his way.” Pace, 544 at 418.

      With respect to the diligent pursuit of rights, he must demonstrate that he

exercised reasonable diligence in investigating and bringing the claims. See

Robinson v. Johnson, 313 F.3d 128, 142 (3d Cir. 2002). Mere excusable neglect is

not sufficient. See LaCava, 398 F.3d at 276. Moreover, “the party seeking

equitable tolling must have acted with reasonable diligence throughout the period

he seeks to toll.” Warren v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (quoting

Smith v. McGinnis, 208 F.3d 13, 17 (2d Cir. 2000)).




                                          8
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 9 of 13




      Extraordinary circumstances have been found where (1) the respondent has

actively misled the petitioner, (2) the petitioner has in some extraordinary way

been prevented from asserting his rights, (3) the petitioner has timely asserted his

rights mistakenly in the wrong forum, see Jones, 195 F.3d at 159, or (4) the court

has misled a party regarding the steps that the party needs to take to preserve a

claim, see Brinson v. Vaughn, 398 F.3d 225, 230 (3d Cir. 2005). Significantly,

even where extraordinary circumstances exist, “[i]f the person seeking equitable

tolling has not exercised reasonable diligence in attempting to file after the

extraordinary circumstances began, the link of causation between the extraordinary

circumstances and the failure to file is broken, and the extraordinary circumstances

therefore did not prevent timely filing.” Brown v. Shannon, 322 F.3d 768, 773 (3d

Cir. 2003) (quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)).

      Davis failed to exercise reasonable diligence throughout the limitations

period. He did not pursue a direct appeal and waited months before filing his first

PCRA petition. He withdrew that petition approximately 52 days later and then

took no action for approximately 1514 days, when he filed his second PCRA

petition. By this time, both the state and federal collateral relief statutes of

limitations had expired.

      In addition to his failure to demonstrate the exercise of reasonable diligence,

                                            9
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 10 of 13




he fails to demonstrate that extraordinary circumstances obstructed his pursuit of

relief in either state or federal court. There is no indication that he was actively

misled, that he was in some extraordinary way prevented from asserting his rights,

that he timely asserted his rights mistakenly in the wrong forum, or that the state

court misled him regarding the steps that he needed to take to preserve his claims.

Hence, equitable tolling of the AEDPA statute of limitations is not warranted on

this basis.

       We now turn to the fundamental miscarriage of justice tolling exception.

Although the fundamental miscarriage of justice or “actual innocence” exception

was previously used to excuse procedural default, the United States Supreme Court

has held that a convincing showing of actual innocence may excuse the federal

limitations period. McQuiggin v. Perkins, 569 U.S. 383 (2013). McQuiggin made

it clear that such an exception is very rare, noting that the petitioner “must show

that it is more likely than not that no reasonable juror would have convicted him in

the light of the new evidence.” Id. at 399 (citing Schlup v. Delo, 513 U.S. 298, 327

(1995)). “To be credible a claim of actual innocence must be based on reliable

evidence not presented at trial.” Schlup, 513 U.S. at 324; Calderon v. Thompson,

523 U.S. 558, 559 (1998). “Proving actual innocence based on new evidence

requires the petitioner to demonstrate (1) new evidence (2) that is reliable and (3)

                                           10
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 11 of 13




so probative of innocence that no reasonable juror would have convicted the

petitioner.” Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir. 2012) (citing Schlup,

513 U.S. at 327). “‘[A] petitioner does not meet the threshold requirement unless

he persuades the district court that, in light of the new evidence, no juror, acting

reasonably, would have voted to find him guilty beyond a reasonable doubt.’

Schlup, 513 U.S., at 329, 115 S.Ct. 851; see House, 547 U.S., at 538, 126 S.Ct.

2064 (emphasizing that the Schlup standard is “demanding” and seldom met).”

McQuiggin, 569 U.S. at 386.

      “The gateway actual innocence standard is ‘demanding’ and satisfied only in

the ‘rare’ and ‘extraordinary’ case where ‘a petition presents evidence of innocence

so strong that a court cannot have confidence in the outcome of the trial unless the

court is also satisfied that the trial was free of nonharmless constitutional error.’ ”

Reeves v. Fayette SCI, 897 F.3d 154 (3d Cir. 2018) (quoting McQuiggin, 569 U.S.

at 392). Here, the state court rejected Davis’ argument that he discovered

exculpatory evidence that was not available to him at the time he entered his guilty

plea. (Doc. 7-2). Davis fails to provide new reliable exculpatory evidence to

support an actual innocence claim and none can be extracted from the claims raised

in his petition. Accordingly, he has not demonstrated that the “actual innocence”

exception to the AEDPA statute of limitations applies.

                                           11
       Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 12 of 13




III.    Conclusion

        For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed as untimely.

IV.     Certificate of Appealability

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of




                                           12
     Case 1:20-cv-00104-JEJ-EBC Document 13 Filed 06/02/20 Page 13 of 13




reason would not find the procedural disposition of this case debatable.

Accordingly, no COA will issue.

      A separate Order will issue.




                                         13
